On Petition eob, Rehearing.
Nichols, P. J.
16. —Counsel for appellee state in their brief on petition for rehearing that the court’s statement in its opinion that there was never a delivery of the acceptance by the appellee to the appellant is somewhat remarkable, in view of' the fact that appellant himself testified on the trial of the cause to the delivery of the acceptance to him by the appellee. Counsel then quote from the record to the effect that the appellant stated that he got possession of this contract August 18, 1911, which was the next day after appellant had signed it in the office of appellee. There is no statement of this evidence in appellant’s brief. The record in this case consists of over 1,000 pages and, under Rule 22 of the Supreme and Appellate Courts, it was the duty of the appellant to give a condensed recital of the evidence in narrative form in his brief so as to present the substance clearly and concisely, and this statement is taken to be correct unless challenged by the appellee. ■
17. Appellee states in his brief that the contract was delivered to appellant on August 18, and that he gave the same to Mr. Hughes, his attorney. The papers that were delivered to Mr. Hughes were delivered under the following written agreement:
“These papers left with Wm. A. Hughes and not to be returned except upon mutual agreement of Richard R. Harter and J. Edward Morris. This 18th day of August, 1911.”
‘ ‘ J. Edward Morris Richard R. Harter. ’ ’
*206If this contract had been with the papers delivered to Mr. Hughes, such a delivery could not have been construed as a delivery to the appellant. It appears by appellant’s brief, as well as by the record, that the appellant on cross-examination, upon having his recollection refreshed, corrected his testimony as to such delivery and said that he never had a contract t in his possession after he left it with the appellee on the night of August 17,191Í, except to examine it; that he thought he saw it the next day; that he thought it was left with the papers with Mr. Hughes, but of this he was not certain. Afterward he saw it in the office of his attorney, Campbell, in Rush county, after suit had been brought, and that it had been produced in court there after suit was brought, and that he and his attorney had an inspection of it. Mr. Hughes, who was the attorney in whose office the business was transacted August 18,1911, testified that the contract was not to his knowledge in his office at the time, and that he never saw it until it was produced by the appellee in the office of Hall and Campbell 'at Rushville. Upon that occasion he and the appellant went to Rushville and examined the contract.
This evidence is in harmony with the statement of the appellee, who claimed that, on August 18, he exhibited the contract to the appellant without saying that he delivered it, and it shows, without contradiction, that the instrument remained in the hands of the appellee, except as he delivered it to the appellant after suit for inspection and for use in the trial.
.The question quoted in appellant’s brief, to wit:
“Have you any contract in your possession between *207you and Mr. Morris for the exchange, of your farm for that of Mr. Morris in Starke county ?” It Vas answered, “I have a written proposition that I made him and which I signed,” has to refer to the possession of the contract under the order of 'the court aforesaid, and for the inspection and use at the trial.
The petition for rehearing is overruled. .